Filed 1/24/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION SIX

KARI JENSEN,                            2d Civil No. B289611
                                      (Super. Ct. No. 56-2017-
  Cross-complainant and               00495927-CU-OR-VTA)
Appellant,                                (Ventura County)

v.

TRINE JENSEN,

  Cross-defendant and
Respondent.



       Kari Jensen appeals the trial court’s order quashing service
of a summons and cross-complaint on her sister, Trine Jensen.
Trine, a resident of Utah, is the guardian ad litem for their
elderly mother, Grethe Jensen. Kari’s cross-complaint attempted
to allege a claim against Trine in her individual capacity and not
in her capacity as Grethe’s guardian ad litem. In late 2016, when
Grethe was 89 years old, she sold a house she owned in a Ventura
retirement community and bought another house with Kari as
joint tenants. Trine traveled to California and moved Grethe to
Utah, where she now lives in a “memory care” facility. After the
move to Utah, Grethe filed a lawsuit in Ventura against Kari, for
the partition by sale of the real property they own as joint
tenants and for damages on tort theories including financial elder
abuse. The Ventura County Superior Court granted Trine’s
application to be appointed guardian ad litem for Grethe. Kari
filed a cross-complaint against Trine for intentional interference
with prospective economic advantage. Trine moved to quash
service of the summons on the ground that California lacks
personal jurisdiction over her. The trial court granted that
motion. Kari appeals. We affirm.
                    Facts and Procedural History
       Grethe’s complaint alleges that Kari used undue influence
to convince Grethe to sell her home in a gated retirement
community and buy a different house in Ventura as a joint tenant
with Kari. Kari told Grethe she would become homeless without
Grethe’s financial assistance and that she would take care of
Grethe. Grethe sold her house and the two used the sales
proceeds to purchase a new house. They financed a portion of the
purchase price with a secured, thirty-year note which Grethe co-
signed.
       Grethe lived in the new house while it was being renovated.
Her complaint alleges that she “was confined to a few rooms all
day. Her life’s possessions were shoved into the garage, and she
lived in a construction zone inundated with noise and dust all
day. Because the kitchen was torn up, [Grethe’s] ‘kitchen’
consisted of a coffee maker on an end table outside her bedroom
door.”
       Of course, the new living arrangement was not successful.
In January 2017, Grethe walked away from the house and was
found “wandering aimlessly down the street in her old . . .
neighborhood in a rainstorm, holding a sack of clothing under one
arm, and her dog under her other arm.” Trine traveled to




                                2
California, packed up Grethe’s belongings and moved her to Utah
to live with Trine and her extended family.
       Once Grethe was in Utah, she gave Trine power of attorney
over her financial affairs and healthcare, designated Trine in her
will as the personal representative of her estate and appointed
Trine the trustee of her living trust. She also amended her living
trust to omit Kari.
       In late March 2017, about three months after she moved to
Utah, Grethe recorded a declaration severing the joint tenancy.
In May, she filed this lawsuit, to partition by sale the real
property she had purchased with Kari. In late December 2017,
Trine filed an application in the Ventura County Superior Court
to be appointed Grethe’s guardian ad litem. The application was
granted.
       Kari denies the allegations in Grethe’s complaint. She
alleges Grethe was never “confined” in the new house. Instead,
the areas under renovation were blocked off for her safety. Kari
also filed a cross-complaint against Trine in her individual
capacity, alleging a cause of action for intentional interference
with prospective economic advantage. The cross-complaint
alleges Trine took advantage of Grethe’s advancing dementia and
fragile health to coerce her into severing the joint tenancy. Trine
filed a motion to quash service of the summons and cross-
complaint on the ground that California lacked personal
jurisdiction over her as an individual. The trial court agreed and
granted the motion.
                             Contentions
       Kari contends the trial court erred when it found a lack of
personal jurisdiction over Trine, because Trine purposefully
availed herself of the protections and benefits of California law




                                 3
when she applied, in a California court, to be appointed Grethe’s
guardian ad litem. Trine contends her only contacts with
California relate to Grethe’s protection and that, as an
individual, she lacks the requisite minimum contacts with
California to justify its exercise of jurisdiction over her.
                                Discussion
       “When a defendant moves to quash service of process on
jurisdictional grounds, the plaintiff has the initial burden of
demonstrating facts justifying the exercise of jurisdiction.
[Citation.] Once facts showing minimum contacts with the forum
state are established, however, it becomes the defendant’s burden
to demonstrate that the exercise of jurisdiction would be
unreasonable. [Citation.] . . . When no conflict in the evidence
exists . . . , the question of jurisdiction is purely one of law and
the reviewing court engages in an independent review of the
record. [Citation.]” (Vons Companies, Inc. v. Seabest Foods, Inc.
(1996) 14 Cal.4th 434, 449 (Vons).)
       “California courts may exercise personal jurisdiction on any
basis consistent with the Constitutions of California and the
United States. [Citation.] The exercise of jurisdiction over a
nonresident defendant comports with these Constitutions ‘if the
defendant has such minimum contacts with the state that the
assertion of jurisdiction does not violate “‘traditional notions of
fair play and substantial justice.’”’ [Citations.]” (Pavlovich v.
Superior Court (2002) 29 Cal.4th 262, 268 (Pavlovich).)
       The parties agree Trine is not subject to the general
jurisdiction of California because she does not have substantial,
continuous and systematic contacts with the state. (Perkins v.
Benguet Consol. Mining Co. (1952) 342 U.S. 437, 445-446.) To
determine whether specific jurisdiction exists, we are required to




                                 4
consider the “‘relationship among the defendant, the forum, and
the litigation’ . . . . [Citation.]” (Helicopteros Nacionales de
Colombia v. Hall (1984) 466 U.S. 408, 414.) California may
exercise specific jurisdiction over a nonresident defendant only if:
(1) the defendant has purposefully availed himself or herself of
forum benefits; (2) the controversy is related to or arises out of
the defendant’s contacts with the forum; and (3) the forum’s
assertion of personal jurisdiction over the defendant “‘would
comport with “fair play and substantial justice.”’ [Citation.]”
(Vons, supra, 14 Cal.4th at pp. 446-447.)
       A defendant “personally avails” himself or herself of
benefits in the forum state “‘when the defendant purposefully and
voluntarily directs his [or her] activities toward the forum so that
he [or she] should expect, by virtue of the benefit he [or she]
receives, to be subject to the court’s jurisdiction based on’ his [or
her] contacts with the forum. [Citation.]” (Pavlovich, supra, 29
Cal.4th at p. 269.)
       Edmunds v. Superior Court (1994) 24 Cal.App.4th 221
(Edmunds), is instructive. There, limited partners of a California
limited partnership sued Edmunds, one of the partnership’s
lawyers, for malpractice in California state court. Edmunds
resided and practiced law in Hawaii. He represented the
partnership in litigation, pending in Hawaii, relating to the
partnership’s interest in Hawaiian real property. Edmunds’
contacts with California were limited to representing the
California-based partnership, appearing with the general partner
at a deposition in California, discussing the litigation with the
partnership’s California-based counsel and reviewing documents
drafted by California counsel. (Id. at p. 234.)




                                 5
        The court of appeal concluded California could not exercise
personal jurisdiction over Edmunds. “The mere facts that to
[represent his clients in the Hawaii litigation], he came to
California, made phone calls and wrote letters to and from this
state, and accepted payment from a California client, do not
establish purposeful availment of the benefits and protections of
California law.” (Edmunds, supra, 24 Cal.App.4th at p. 234.) All
of Edmunds’ contacts with California occurred in his capacity as
a Hawaiian lawyer, representing his client in litigation pending
in Hawaii, relating to Hawaii real property. “Everything
Edmunds did was done in his capacity as a Hawaii attorney, and
he thus lacks the necessary close relationship to the State of
California in these matters to justify the assertion of personal
jurisdiction over him.” (Id. at p. 236.)
        Trine, in her individual capacity, has similarly
insubstantial contacts with California. The actions she has taken
in California all relate to her representation of Grethe, not to the
protection of her personal interests. Before the litigation began,
Trine traveled to California to help Grethe moved to Utah. Kari’s
cross-complaint does not allege that this conduct was tortious.
After Grethe arrived in Utah, she decided to terminate the joint
tenancy with Kari and to omit Kari from her living trust. Trine
assisted Grethe in making those changes, which Kari alleges
amounted to a tort. All of that conduct, however, occurred in
Utah.
        Neither Grethe nor Trine “voluntarily” chose California as
the forum for Grethe’s lawsuit against Kari. Grethe was required
to file her complaint in California because the real property at
issue is located here. Trine filed her guardian ad litem
application in California because the litigation was pending here




                                 6
and this is the forum in which Grethe requires assistance. After
she was named Grethe’s guardian, Trine’s only contacts with
California have been related to the litigation and undertaken in
her representative capacity: she has verified discovery responses
on Grethe’s behalf and otherwise assisted with the litigation.
       In our view, Trine did not “purposefully and voluntarily”
direct activities toward California. Like the attorney at issue in
Edmunds, her contacts with California were directed toward
protecting the best interests of her “client,” Grethe, in the
litigation. They “do not establish purposeful availment of the
benefits and protections of California law.” (Edmunds, supra, 24
Cal.App.4th at p. 234.)
       Because Trine did not personally avail herself of
California’s benefits, we conclude the state may not exercise
personal jurisdiction over her. (See, e.g., Kulko v. Superior Court
(1978) 436 U.S. 84, 94.) The trial court correctly granted her
motion to quash service of the cross-complaint.
                             Conclusion
       The order granting respondent Trine Jensen’s motion to
quash service of summons and cross-complaint is affirmed.
Respondent shall recover her costs on appeal.
       CERTIFIED FOR PUBLICATION.



                                                 YEGAN, J.
We concur:

             GILBERT, P. J.                      TANGEMAN, J.




                                 7
                     Vincent O’Neill, Judge

               Superior Court County of Ventura

                ______________________________

      Law Offices of Martin E. Stearn and Martin E. Stearn for
Cross-complainant and Appellant.

     Myers, Widders, Gibson, Jones & Feingold and Erik B.
Feingold, James E. Perero and Rabiah Rahman, for Cross-
defendant and Respondent.